DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
It is to be noted that the provisional application 62/534,747 (filed on July 20, 2017) does not adequately support the subject matter of instant claims 6 and 17 (the metals “rhodium” and “cobalt” do not have support in the provisional application.  Thus, the effective filing date of the claimed invention is July 18, 2018 (instead of July 20, 2017). 
Claim Objections
Claim 6 is objected to because of the following informalities:  on line 6, applicant need to change “coordinated metallic atoms” to --- one or more coordinated metallic atoms ---  (in present working examples, there is only one coordinated metallic atom, which is platinum), and on the last line, applicant need to delete “metals”.  Appropriate correction is required.
Claims 7 and 8 are objected to because of the following informalities:  In claims 7 and 8, applicant need to change “the metal” to --- the coordinated metallic atom ---.  Appropriate correction is required.
Claims 12 and 13 are objected to because of the following informalities:  In claims 12 and 13, applicant need to change “the wounds and infections” to --- the wound and infection ---.  Appropriate correction is required.
Claim 26 is objected to because of the following informalities:  On line 2, applicant need to insert --- a --- in front of “wound tissue,”.  On line 3, applicant need to insert --- the --- in front of “wound tissue”.  On line 6, applicant need to change “coordinated metallic atoms” to --- one or more coordinated metallic atoms ---, and on the last line, applicant need to delete “metals”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 6-8, 10, 12-16 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Lopez-Goerne et al (“Uso de la nanoparticula de SiO2-TiO2 en el tratamiento de ulceras en pie diabetic: comunicacion preliminar”, Clinical Study, vol.58(3), (2015), pg.5-12) in view of (i) Ko (US 2007/0122463 A1) or Burrell et al (US 6,333,093 B1) and (ii) (ii) Lopez-Goerne (WO 2011/045627 A1).
	For the discussion below, English translation (as provided by applicant) for the Spanish document (Lopez-Goerne et al (Clinical Study)) is used.
Lopez-Goerne teaches (1st paragraph under ABSTRACT) a method of treating wounds resulting from complications of Diabetes Mellitus (in particular, diabetic foot ulcer).  Lopez-Goerne teaches (ABSTRACT, 3rd paragraph, the paragraph under OBJECTIVE and 2nd paragraph under MATERIAL & METHOD) directly applying SiO2-TiO2 nanoparticles (instant mixed oxides of silica and titania) to the wounds of diabetic patients, protecting with gauze and bandage (i.e., dressing) and repeating the procedure every 48 hours.  
Lopez-Goerne does not teach the use of instant metal dispersed in the matrix of SiO2-TiO2 nanoparticles.  However, as evidenced by Ko ([0005]) or Burrell et al (col.4, lines 40-43), noble metals, such as silver, gold, palladium, platinum, copper, zinc and iridium, are well known as anti-microbial metals commonly used in wound dressings due to its ability to kill microbes and its biocompatibility.  Since Lopez-Goerne indicates (pg.2, last paragraph, pg.3, lines 1-5) that in most cases microorganisms (for example, Escherichia Coli, Staphylococcus aureus, Candida albicans, etc.) were found in the wounds of the diabetic patients, it would have been obvious to one skilled in the art to add noble metals, such as platinum, copper, silver, gold, palladium, zinc and iridium (instant coordinated metallic atoms), to Lopez-Goerne’s formulation (containing the SiO2-TiO2 nanoparticles) with a reasonable expectation of killing microorganisms found in the wounds.  
Lopez-Goerne does not teach instant functional groups selected from a sulfate, an amine or a phosphate.  However, Lopez-Goerne (WO’627) teaches (see title and abstract) a nanostructured biocatalyst material of TiO2 and SiO2 with platinum and iridium dispersed on the surface.  Lopez-Goerne (WO’627) teaches (see pg.9, lines 10-17) that its nanostructured materials are further functionalized, by using for example, ammonium sulphate, ammonium phosphate, or -aminobutyric acid (GABA).  Lopez-Goerne’s working example (see pg.16) indicates that the functionalization takes place from the start of the sol-gel reaction: i.e., in the working example, tetraethoxysilane, and  the compounds used for functionalization (GABA and ammonium phosphate) were added at the same time to the Pt(NH3)4Cl2 solution from the start of the reaction, and the resulting sol was maintained under constant flux and continual stirring until the gel was formed (which means that the functionalization took place before the gel formation was complete).  Lopez-Goerne (WO’627) teaches that such functionalization of TiO2-SiO2 provides biocompatibility (pg.9, lines 16-17).  It would have been obvious to one skilled in the art to functionalize the SiO2-TiO2 nanoparticles of  Lopez-Goerne (Clinical Study) by adding ammonium sulphate, ammonium phosphate or GABA from the start of the sol-gel reaction so as to provide biocompatibility for Lopez-Goerne (Clinical Study)’s formulation.  
With respect to instant limitation “inorganic network gel”, Lopez-Goerne does not expressly teach that its formulation containing TiO2-SiO2 is in the form of a gel or liquid.  However, as evidenced by Ko ([0050]), it is commonly known in the art that a composition for topical use can be provided in the form of a gel.  Since Lopez-Goerne’s formulation is for topical use, it would have been obvious to one skilled in the art to have it in the form of a gel according to the well-known practice in the art.  
Thus, Lopez-Goerne in view of (i) Ko or Burrell and (ii) Lopez-Goerne (WO’627) renders obvious instant step of administering to a wound and/or local infection of a subject in need thereof instant nanostructured, biocompatible and biocatalytic inorganic network gel comprising (i) mixed oxides of TiO2-SiO2, (ii) one or more functional groups selected from a sulfate, an amine or a phosphate and (iii) coordinated metallic atoms selected from copper, silver, gold, iron, ruthenium, rhodium, cobalt, zinc, palladium, manganese, iridium and platinum metals.  
Therefore, Lopez-Goerne in view of (i) Ko or Burrell and (ii) Lopez-Goerne (WO’627) renders obvious instant claims 6-8, 10, 12-16 and 26 (since Lopez-Goerne in view of (i) Ko or Burrell and (ii) Lopez-Goerne (WO’627) teaches instant step of administering to a wound tissue instant nanostructured, biocompatible and biocatalytic inorganic network gel, such administration to the wound tissue would naturally promote granulation, regeneration, angiogenesis or epithelization of the wound tissue as recited in instant claim 26). 
Response to Arguments
Applicant argue that the example provided in WO’627 does not provide the necessary details to create the invention and thus argue that the readers would have to refer to “Invention Details” (that starts on pg.8 of the document) to understand how and when each element is combined/added to achieve the invention of WO’627.  Referring to WO’627’s Invention Details Steps 1-3 and11-15, Applicant argue that the detailed description of the sol- gel method in WO ‘627 refers to the synthesis method for achieving the silica, titania, or silica-titania support only.  Applicant argues that Invention Details Step 6 indicates that only after the inorganic network gel (SiO2-TiO2 support) is formed, the SiO2-TiO2 support is then superficially mixed with functional groups (such as phosphate, ammonia, carboxyl and hydroxyl groups) and with iridium and platinum at the start of the polymerization reaction and that the polymerization reaction occurs for a long period of time after the gelation.  Applicant argue that WO’627’s Invention Details Steps 5 and 10 provide additional evidence that the functional groups are added to the surface of the support after the sol-gel method and during drying.  Applicant also argue that Lopez-Goerne WO ‘627’s invention is a dry solid since drying was necessary to link the functional groups to the surface of the support.
Applicant argues that in contrast to Lopez-Goerne (Clinical Study) (which teaches the use of a dry powder) and WO ‘627 (which teaches a dry solid viricide agent having material of titanium dioxide and silicon dioxide with platinum and iridium dispersed on the surface), instant claim 6 is directed to a an irreversible, inorganic network gel made up of the (i) TiO2 & SiO2, (ii) functionalization groups (sulfate, amine, phosphate), and (iii) coordinated metallic atoms and argue that the elements (i)-(iii) are all combined and jointly aggregate into an inter-knit inorganic network gel during the sol-gel process.  Applicant argues that further drying is not required for their material to incorporate metals and functional groups and thus argue that the present invention is obtained as an irreversible gel whereas the material obtained in WO’627 is a dry solid.  Applicant argue that additional evidence that all the network elements participate in the sol-gel process to create a new material is seen in their Examples where everything is maintained until the gel was formed.
Applicant argue that the process used to produce the composition of WO’627 and present invention are different and distinct.  Applicant state that the disagreement between the Examiner’s position and that of Applicant may stem from the fact that the Invention Details provided on pg.8-11 of WO’627 are somewhat unclear on a couple of points.  Applicant then state that Lopez-Goerne’s 132 declaration addresses such (unclear) points and establishes the differences in the processes.  The declaration states that functionalization of the nanoparticulate materials takes place after the sol-gel process in WO’627.  Referring to pg.7-8 of the declaration, Applicant argue that while the Examiner suggests “TiO2-SiO2 are functionalized by using ammonium sulphate or ammonium phosphate from the start of the sol-gel reaction so as to achieve biocompatibility”, the “reaction” is not the sol-gel reaction, but instead is the polymerization reaction used to link the functional groups to the surface of the mixed oxide support.  Thus, applicant argue that the two processes (in WO’627 and present invention) are different, both in terms of components and steps used in the processes and in terms of the resulting products as shown by the FTIR characterization of the two materials  (pg.6 and the figure on pg.7 of the Declaration)
   In summary, applicant argue that the present invention is directed to an inorganic network gel into which all claim elements are incorporated whereas the combination of Lopez-Goerne, Ko, Burrell, and Lopez- Goerne WO ‘627 fails to teach or suggest such an inorganic network gel.  Applicant argue that even if one skilled in the art had considered the combination of the cited arts, they would only have understood the cited arts to teach the incorporation of metals or functional groups as a mixture onto the surface of a synthesized material support and would not have understood the cited arts to teach or suggest transformation of metals, functional groups and mixed oxide nanoparticles (TiO2-SiO2) into a new irreversible, inorganic network gel.
However, first of all, the Examiner disagrees with applicant’s argument that the working example in WO’627 (i.e., Example on pg.16) does not provide the necessary details to create the invention and thus the readers would have to refer to Invention Details instead to understand how and when each element is combined/added to achieve the invention of WO’627.  Although WO’627’s Example is missing the amounts of each reactant used, the example is otherwise clear as to how and when each element is combined/added to achieve the invention of WO’627.  That is, the example clearly indicates that tetraethoxysilane, GABA (a compound for amine group functionalization) and ammonium phosphate (a compound for phosphate group functionalization) are added to Pt(NH3)4Cl2 from the start of the sol-gel process, and the example clearly states that the resulting sol was maintained under constant flux and continual stirring until the gel was formed (and then the evaporation of the solvent and water was performed at room temperature to obtain dry solid).  Thus, WO’627 Example does give necessary details to create its invention.  On the other hand, Invention Details of WO’627 are rather confusing as to how and when each element is combined/added to achieve the invention of WO’627.  Specifically, Invention Details Step 5 states that the nanoparticulate materials were functionalized with phosphate, ammonia, carboxyl and hydroxyl groups, which are stable and linked to the surface after drying, whereas Invention Details Step 6 states that the TiO2, SiO2 or TiO2-SiO2 is functionalized from the start of the reaction to achieve biocompatible materials, thus creating confusion as to exactly when the functionalization takes place (none of the Invention Details Steps clearly or explicitly states that the functional groups are formed only after the SiO2-TiO2 gel is formed).  Furthermore, although Lopez-Goerne’s 132 declaration (the sentence bridging pg.7-8 of the declaration) states that “the reaction” mentioned in Step 6 of Invention Details is not the sol-gel reaction but instead the polymerization reaction used to link the functional groups to the surface of the mixed oxide support, the Examiner does not understand why one would call a reaction to link the functional groups to the surface of the mixed oxide support as a polymerization reaction since linking the functional groups (by using compounds such as  ammonium sulfate, ammonium phosphate and GABA) to the surface of the mixed oxide support does not involve any polymerization.  Under these circumstances, it is the Examiner’s position that the readers of WO’627 would have to refer to its working example to understand how and when each element is combined/added to achieve the invention of WO’627.    
Secondly, as to applicant’s argument that instant material is a gel whereas WO’627’s material is a dry solid, WO’627’s material is a gel that has been dried (see Example), and both applicant (see pg.9, lines 2-4 of present specification) and WO’627 (pg.13, lines 5-9) state that when the sol particles aggregate, a gel is formed, and then drying is performed to drive off trapped volatiles (water, alcohol, etc).  Furthermore, as already discussed above, it is commonly known in the art (as evidenced by Ko ([0050])) that a composition for topical use can be provided in the form of a gel.  Since Lopez-Goerne (Clinical Study)’s formulation is for topical use, it would have been obvious to one skilled in the art to have it in the form of a gel according to the well-known practice in the art since gel is typically easier to handle and spreads better than powder (besides applicant state in present specification (see pg.12, line 23-pg.13, line 1) that its inventive nanostructured material is applied directly on the lesion either in a gel or powder).    
Thirdly, as stated above, applicant argue that the combination of cited arts only teaches that the metals and functional groups are dispersed (or incorporated) onto the surface of a TiO2 and SiO2 material support whereas in present invention all the elements (including the functional groups and metals) jointly aggregate into an inter-knit inorganic network gel.  However, applicant themselves also state in present specification (pg.7, lines 3-6) that biocompatibility of their invention is achieved by the “superficial” incorporation of functional groups that allow the easy interaction of the cellular membrane nanoparticle, and thus easily enter the cell and perform the necessary (catalytic) specific activity.  It is also the Examiner’s understanding that in order for the functional groups to interact easily and enter into the cell, the functional groups should be located or dispersed on the surface of the TiO2 and SiO2 material support. 
Fourthly, as already stated above, applicant argue that additional evidence that all the network elements in their invention participate in the sol-gel process to create a new material is seen in their Examples where everything is maintained until the gel was formed whereas they argue that WO’627’s Example does not provide the necessary details to create the invention.  However, in both present Example 1 and WO’627’s Example, a platinum complex is first dissolved in solvent(s).  To this solution, TEOS and compounds used for functionalization (GABA in present Example 1 and GABA/ammonium phosphate in WO’627’s Example) are added simultaneously, and the resulting sol was maintained under constant flux and continual stirring (i.e., under agitation) until the gel was formed.  Although WO’627’s Example further describes a drying step at room temperature where the solvent and water are evaporated, applicant themselves state (see pg.9, lines 2-4 of present specification) that when the sol particles aggregate, a gel is formed, and then drying is performed to drive off trapped volatiles (water, alcohol, etc).  Thus, WO’627’s Example and present Example 1 describe very similar processes.    
Lastly, Lopez-Goerne’s 132 Declaration (including the FTIR spectra comparison) was carefully considered but was not found to be persuasive in overcoming instant 103 rejection for the following reason.  The declaration states that the production processes described in WO’627 and instant application are different and their distinct processes produce different materials as a result.  The declaration states that this is evidenced by the table presented in the declaration, which showcases the step by step differences of both processes using exactly the same reactants.  However, for WO’627, the declarant is supposedly following the process as described in Invention Details instead of the working example, and for the reasons already explained above, it is the Examiner’s position that  the readers of WO’627 would have to refer to the working example (as opposed to Invention Details) to understand how and when each element is combined/added to achieve the invention of WO’627.  Thus, declaration would have to compare (by showing the FTIR spectra) the material produced from WO’627’s Example to the material produced from instant working Example (while using the same reactants and keeping the amounts for each of the reactants the same between the two examples) so as to rebut the Examiner’s assertion that the processes of WO’627 Example and instant working Examples (e.g., Example 1) are very similar and thus both produce the same materials.  Also, although the declarant state that in WO’627’, the sol-gel process was used to create the SiO2, TiO2, or SiO2-TiO2 only which was then combined with the metal and functional groups at the start of the reaction to superficially link these elements to the surface of the mixed oxide support, applicant themselves state in present specification (pg.7, lines 3-6) that biocompatibility of their invention is achieved by the “superficial” incorporation of functional groups that allow the easy interaction of the cellular membrane nanoparticle, and thus easily enter the cell and perform the necessary (catalytic) specific activity.  Besides, WO’627 clearly states in the first paragraph of the document that its invention is drawn to the synthesis of nanostructured inorganic materials with a general formulation MaLbBcO2(b+c)(OH)x(PO4)y(SO4)z (where M is silicon or titanium or mixture of both, L is iridium and B is platinum, B+L < M, b+c=1 and b is different from c), and it is the Examiner’s position that such chemical formula represents both instant material and the material of WO’627 (and that for both materials, the functionalization of the TiO2 and SiO2 network takes place early in the reaction) in the absence of applicant’s showing otherwise (i.e., by comparing WO’627 Example and present working example (but using the same reactants and keeping the amounts of each reactants the same between those two examples)).
	For the reasons discussed above, instant 103 rejection over Lopez-Goerne (Clinical Study) in view of (i) Ko or Burrell and (ii) Lopez-Goerne (WO’627) still stands.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIN J. LEE whose telephone number is (571)272-1333.  The examiner can normally be reached on M-F 9 am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/SIN J LEE/Primary Examiner, Art Unit 1613                                                                                                                                                                                                        August 18, 2022